DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “close ” in claim 1 is a relative term which renders the claim indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, this limitation will be interpreted as intending that the treatment part is configured to come into contact with a patient's skin. 
The term “deep ” in claim 1 is a relative term which renders the claim indefinite. The term “deep” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what depth is a “deep” depth compared to what would be considered  a shallow or medium depth. For examination purposes, this limitation will be interpreted as transmitting far-infrared rays and ultrasonic waves towards the joint. 
The limitation in claim 1 which recites “a vacuum chamber configured to locate the heat generating element”, is indefinite as it is unclear whether the vacuum chamber performs the action of locating the heat generating element or has the heat generating element located therein. For examination purposes, this limitation will be interpreted as a vacuum chamber configured to have the heat generating element located therein.  
The limitation in claim 2 which recites “wherein the treatment part further comprises a housing configured to locate the ultrasonic wave generating elements at an interior thereof”, is indefinite as it is unclear whether the housing performs the action of locating the elements or has the ultrasonic wave generating elements located therein. For examination purposes, this limitation will be interpreted as the treatment part further comprises a housing configured to have the ultrasonic wave generating elements located in an interior thereof. 
Claims 3-5 are rejected due to dependency on claim 1. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-5 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
  Claim 1 recites "a treatment part coming into close contact with a patient's skin to transmit far-infrared 5 rays and ultrasonic waves to a deep portion of a joint" . This limitation, according to its broadest reasonable interpretation, requires the patient (i.e., human per se) to be a part of the system. Examiner suggests amending claim 1 to recite “the treatment part is configured to come into contact with a patient's skin to transmit far-infrared rays and ultrasonic waves to a deep portion of a joint
Claims 2-5 are rejected due to dependency on claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 101643850 B1, translation attached) in view of Schwarz et al. (US 20190192873 A1, hereinafter "Schwarz" 

Regarding claim 1,  Lee teaches an arthritis treatment (jaw joint failure is subdivided to the articular disc failure, arthritis, dislocation of a joint, page 5 paragraph 4) apparatus comprising:
a treatment part coming into close contact with a patient's skin to transmit far-infrared rays and ultrasonic waves (The masseuse (200) is installed at the upper part of the equipment body (100) and generates ultrasound and far infrared ray, Page 8 Paragraph 7) to a deep portion of a joint (The invention can maximize the effect of the treatment to the far infrared ray and ultrasound integrated
physical therapy by simultaneously radiating the far infrared ray and ultrasound in the jaw joint site, Page 7 Paragraph 12); 
wherein the treatment part comprises (the masseuse (200) on Figure on page 2):
a heat generating element for transmitting the far-infrared rays to the deep portion of the joint (In the far infrared ray emission unit (201), the thin film type heater (not illustrated) of the thickness can be positioned in the far infrared ray emission unit (200) inner side, Page 9 Paragraph 4);
ultrasonic wave generating elements for transmitting the ultrasonic waves to the deep portion of the joint (The masseuse (200) comprises the ultrasound massage pad (Massage Pad) (202) emitting the supersonic vibration… Thus, the masseuse (200) controls the far infrared ray and ultrasonic intensity and the skill of radiating in the jaw joint can be provided, Page 9 Para. 1). 
	Lee does not teach an arthritis treatment apparatus comprising: a body for adjusting an internal pressure and ultrasonic wave outputs of the treatment part,  wherein the treatment part comprises: a vacuum chamber configured to locate the heat generating element and the ultrasonic wave generating elements at an interior thereof and to allow the heat generating element and the ultrasonic wave generating elements to come into close contact with the patient's skin.
	Schwarz is in applicant’s field of endeavor of A61F7/007, A61N5/0625, A61N7/00, and A61N2005/0649 and discloses “In one exemplary application the combined treatment may be used for treatment including but not limited to … arthritis of the hand [0450].  Schwarz teaches:
an arthritis treatment apparatus (combined treatment may be used for treatment including but not limited to … arthritis of the hand [0450]) comprising: 
a body for adjusting an internal pressure (The tissue 212 may be sucked into the cavity 213 by negative pressure generated by a source of negative pressure (not shown). Suitable sources of negative pressure include a vacuum pump located inside the device [0533]) and ultrasonic wave outputs of the treatment part (A plurality of ultrasound waves of different frequency may be applied to achieve different treatment effects  [0635], [0636]-[0637], [0646]; Ultrasound waves may heat adipose cells, dermis, hypodermis or other target biological structure [0027]; The treatment device may include a temperature sensor for adjusting the power of the ultrasound waves to maintain the target biological structure within optimal temperature range [0638]),  
wherein the treatment part (treatment device 38 [0576] comprises: 
a vacuum chamber (Suitable sources of negative pressure include a vacuum pump located inside the device  [0533]) configured to locate the heat generating element (handheld applicator 114 coupled to zooming assembly including lens 210, focusing mechanism 209, spacer 208 and emitters 203.The handheld applicator 114 may provide change of optical spot size according to movement of the lens 210 [0440]) and the ultrasonic wave generating elements at an interior thereof (the ultrasound waves generating element may be in the applicator [0646];  
and to allow the heat generating element (Optical treatment may selectively heat the target biological structure [0535]; Optical waves refer to …far IR radiation [0047])  and the ultrasonic wave generating elements to come into close contact with the patient's skin (Negative pressure may create a skin protrusion which may move the tissue closer to the lens 210 [0533]).
	It would have been obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention, to have modified the invention of Lee to include a body for adjusting an internal pressure and ultrasonic wave outputs of the treatment part,  wherein the treatment part comprises: a vacuum chamber configured to locate the heat generating element and the ultrasonic wave generating elements at an interior thereof and to allow the heat generating element and the ultrasonic wave generating elements to come into close contact with the patient's skin, as taught by Schwarz, in order to promote at least blood and/or lymph flow, as suggested by Schwarz (The positive and/or negative pressure may be applied to the patient to promote at least blood and/or lymph flow [0573]).
	
	Regarding claim 2, Lee teaches the arthritis treatment apparatus, wherein the treatment part further comprises a housing (The masseuse (200) in comprises the ultrasound massage pad (Massage Pad) (202) emitting the supersonic vibration and the far infrared ray emission unit (201) which is located on surface the ultrasound massage pad (202) and emits multiple far infrared rays. Thus, the masseuse (200) controls the far infrared ray and ultrasonic intensity and the skill of radiating in the jaw joint can be provided, Page 9 Paragraph 1; the “masseuse” is implicitly the treatment housing) configured to locate the ultrasonic wave generating elements at an interior thereof (Since the ultrasound  massage pad (202) considered the cubic face using the flexible material the outside of the resilient pad and the resilient pad contracting with the relax can be circled around and it can be made up of the waterproofing pad blocking moisture Page 9 Paragraph 6-Page 10 Paragraph 1; the ultrasonic wave generating element is implicitly within the housing with the resilient pad between the generating elements and the skin) and to allow the heat generating element to be attached to one surface thereof (The far infrared ray emission unit (201) can consist of the predetermined fiber in which the infrared rays discharge paint is coated and the circular form, Page 9, paragraph 3; there is a material on the surface of the housing/ “masseuse” from which infrared rays can pass through). 

	Regarding claim 3, Lee does not teach the arthritis treatment apparatus, wherein the treatment part further comprises a temperature sensor for measuring a temperature of the skin, and the body
comprises a controller for adjusting output periods of the ultrasonic wave generating elements if
the measured temperature of the skin is greater than a reference value set in advance.
	Schwarz, however teaches, the arthritis treatment apparatus, wherein the treatment part
further comprises a temperature sensor for measuring a temperature of the skin (applicator may include at least one sensor for detecting the temperature of the skin [0422]), and the body
comprises a controller for adjusting output periods of the ultrasonic wave generating elements if
the measured temperature of the skin is greater than a reference value set in advance (The sensor may be connected with at least hardware panel for controlling the optical treatment to adjust the power flux density applied to the biological structure to maintain the temperature of the target biological structure within treatment range [0423]).
	It would have been obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention, to have modified the invention of Lee to include the treatment part further compris(ing) a temperature sensor for measuring a temperature of the skin, and the body
compris(ing) a controller for adjusting output periods of the ultrasonic wave generating elements if
the measured temperature of the skin is greater than a reference value set in advance, as taught by Schwarz, in order to  prevents the patient from any thermic damage, as suggested by Schwarz (The temperature sensor also prevents the patient from any thermic damage [0423]). 

	Regarding claim 4, Lee does not teach the arthritis treatment apparatus, wherein the body further comprises a vacuum pump connected to the vacuum chamber by means of a vacuum tube to adjust the internal pressure of the vacuum chamber.
	Schwarz, however, teaches teach arthritis treatment apparatus, wherein the body further comprises a vacuum pump (Suitable sources of negative pressure include a vacuum pump located inside the device [0533]) connected to the vacuum chamber by means of a vacuum tube (Suitable sources of negative pressure include a vacuum pump located inside the device and/or external to the device but fluidly connected to cavity 213 [0533]; it is implicit that a tube can be connected from the pump to the body of the device to help induce negative pressure) to adjust the internal pressure of the vacuum chamber (The control unit may start and/or stop the treatment in response to a signal value from the pressure sensor [0152]; Alternatively the pressure may be changed in intervals [0592]; 
the negative pressure may be pulsed and/or continuous [0534]; The method may change the positive and/or the negative pressure in time [0593]) 
	  It would have been obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention, to have modified the invention of Lee to include the body further comprises a vacuum pump connected to the vacuum chamber by means of a vacuum tube to adjust the internal pressure of the vacuum chamber, as taught by Schwarz, in order to enhance the treatment effect (The treatment effect may also be enhanced by applying negative pressure to the skin below the applicator…. The cyclically applied negative pressure may promote lymph and/or blood circulation within the treated body region. [0692]). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Schwarz as applied to claim 4 above, and further in view of Liu et. al (US 20130073017 A1, hereinafter Liu).

Regarding claim 5, Lee in view of Schwarz does not teach the arthritis treatment apparatus, wherein the treatment part further comprises a valve connected between the vacuum chamber and the vacuum tube, and the valve is blocked under the control of the controller if a pressure generated from the vacuum pump is greater than a reference value set in advance. 
Muehlbauer discloses “Methods And Apparatus For Therapeutic Application Of Thermal Energy” and is in applicant’s field of endeavor of A61F 2007/0096. Muehlbauer teaches the arthritis treatment apparatus (at use of the apparatus of the present invention may treat or alleviate a variety of ailments, including…arthritis, Col. 11 lines 25-43) , wherein the treatment part further comprises a valve connected between the vacuum chamber and the vacuum tube, and the valve is blocked under the control of the controller if a pressure generated from the vacuum pump is greater than a reference value set in advance (Programmable controller 310 also may be coupled to bladder pressure valve 314B, such that controller 310 operates valve 314B to open to redirect gas pumped from outlet 312 to bladder overflow outlet 313 once bladder 114 has attained a predetermined target pressure, as monitored by pressure sensor 314A, Col. 7 Lines 35-40). 
 	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Lee and Schwarz to include the arthritis treatment apparatus, wherein the treatment part further comprises a valve connected between the vacuum chamber and the vacuum tube, and the valve is blocked under the control of the controller if a pressure generated from the vacuum pump is greater than a reference value set in advance, as taught by Muehlbauer, in order to have a sufficient pressure against thermal exchange member 113 to effect satisfactory heat transfer, as suggested by Muehlbauer, in order to have the ability to maintain vasodilation and increase blood flow, as suggested by Muehlbauer (the apparatus provides a negative pressure environment that maintains vasodilation of an arteriovenous anastomosis vascular area… vasodilation increases the heat exchange between the thermal exchange member and the body core by increasing blood flow between the palm and the body core; Col 3. Line 64-Col. 4 line 6;  inflatable bladder disposed within the upper portion and configured to selectively urge the hand against the thermal exchange member with a force sufficient to provide satisfactory heat transfer, but without causing vasoconstriction Col. 2 lines 52-56).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NESHAT BASET whose telephone number is (571)272-5478. The examiner can normally be reached M-F 7:30-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.B./Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793